     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE CLARA WRIGHT HILL               )
a/k/a Willie Clara Hill,               )
                                       )
       Plaintiff,                      )
                                       )         CIVIL ACTION NO.
       v.                              )           2:18cv652-MHT
                                       )                (WO)
SN SERVICE CORP., as                   )
servicer for Christopher               )
Seveney & Diana Seveney,               )
as Trustees for 7E                     )
Construction 401(k) Plan               )
and 7E Construction Plan,              )
et al.,                                )
                                       )
       Defendants.                     )

                                JUDGMENT

       The court having been informed in the notice of

settlement (doc. no. 66) that this cause is now settled

as   to     defendant   SN     Service       Corp.,    etc.,   it   is    the

ORDER, JUDGMENT, and DECREE of the court that plaintiff

Willie Clara Wright Hill’s claims against defendant SN

Service Corp., etc., are dismissed in their entirety

with    prejudice,      with    said       defendant   terminated        as   a

party; with the parties to bear their own costs; with
leave to the parties, within 49 days, to stipulate to a

different basis for dismissal or to stipulate to the

entry of judgment instead of dismissal; and with leave

to any party to file, within 49 days, a motion to have

the dismissal set aside and the case reinstated or the

settlement      enforced,    should      the    settlement    not    be

consummated.

    It is further ORDERED that defendant SN Service

Corp., etc.’s partial motion to dismiss (doc. no. 37)

is denied as moot, with leave to reinstate should the

settlement not be consummated.

    The clerk of the court is DIRECTED to enter this

document   on    the    civil     docket   as    a   final   judgment

pursuant   to    Rule   58   of    the   Federal     Rules   of   Civil

Procedure.

    This case is not closed.

    DONE, this the 22nd day of January, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
